

	

		II

		109th CONGRESS

		1st Session

		S. 1604

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Mr. Craig (for himself and

			 Mr. Roberts) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To restore to the judiciary the power to

		  decide all trademark and trade name cases arising under the laws and treaties

		  of the United States, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Judicial Powers Restoration Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)Section 1 of Article III of the

			 Constitution of the United States of America vests judicial

			 Power exclusively in the courts. Section 2 of Article III states that

			 this judicial Power shall extend to all Cases, in Law and Equity,

			 arising under this Constitution, the Laws of the United States, and

			 Treaties… In interpreting Article III of the Constitution, the Supreme

			 Court in Muskrat v. United States defined the term judicial

			 power to mean the right to determine actual controversies

			 arising between adverse litigants, duly instituted in courts of proper

			 jurisdiction.

				(2)In 1996, a holder of a trademark

			 registration issued by the Patent and Trademark Office asserted trademark

			 infringement and other claims in a United States district court against an

			 alleged infringer. The plaintiff’s claims for relief were based upon laws and

			 treaties of the United States, including the Trademark Act of 1946 (15 U.S.C.

			 1051 et seq.) and the Inter-American Convention for Trademark and Commercial

			 Protection.

				(3)In October 1998, just prior to commencement

			 of the trial, the alleged infringer procured an amendment to the Department of

			 Commerce and Related Agencies Appropriations Act, 1999 (as contained in section

			 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88). That amendment

			 is commonly referred to as section 211 and has been of singular

			 benefit to that defendant in the courts.

				(4)Section 211(a)(2) and (b) provides that

			 No United States court shall recognize, enforce, or otherwise validate

			 any assertion of rights of certain trademarks or commercial names of

			 the type at issue in the litigation referred to in paragraph (2). Section

			 211(a)(1) also rescinds the general authority permitting payment of the fees

			 necessary for registration and renewal of such trademarks with the United

			 States Patent and Trademark Office.

				(5)The intended and actual effect of section

			 211 is to strip United States courts of the authority to decide the ownership

			 and enforceability of such trademarks and trade names, including those at issue

			 in the litigation described in paragraph (2). As a result of section 211, the

			 plaintiff in the litigation was prevented from asserting the plaintiff's

			 infringement claim. By preventing the payment of fees for trademark

			 registration and renewal in the Patent and Trademark Office, section 211 also

			 denies parties the ability to preserve claims of ownership in such trademarks

			 pending judicial determination of enforcement rights.

				(6)Section 211 is not needed for the courts to

			 reach equitable results with respect to the United States trademark and trade

			 name rights of foreign nationals who have suffered from confiscation of their

			 businesses at home. It has been the longstanding practice of the Federal courts

			 to do equity in adjudicating disputes involving such rights.

				(7)Repeal of section 211 is necessary and

			 desirable to restore to the courts the power to determine the ownership and

			 enforceability of all trademarks and trade names and to preserve trademark

			 registrations pending such determinations.

				(b)PurposeThe purpose of this Act is to restore to

			 the judiciary the power to decide all trademark and trade name cases arising

			 under the laws and treaties of the United States, and for other

			 purposes.

			3.Restoration of

			 judicial powers

			(a)In

			 generalSection 211 of the

			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as

			 contained in section 101(b) of division A of Public Law 105–277; 112 Stat.

			 2681–88) is repealed.

			(b)RegulationsNot later than 30 days after the date of

			 enactment of this Act, the Secretary of the Treasury shall issue such

			 regulations as are necessary to carry out the repeal made by subsection (a),

			 including removing any prohibition on transactions or payments to which

			 subsection (a)(1) of section 211 of the Department of Commerce and Related

			 Agencies Appropriations Act, 1999 applied.

			(c)Authority of

			 courtsUnited States courts

			 shall have the authority to recognize, enforce, or otherwise validate any

			 assertion of rights in any mark or trade name based on common law rights or

			 registration or under subsection (b) or (e) of section 44 of the Trademark Act

			 of 1946 (15 U.S. C. 1126 (b) or (e)) or based on any treaty to which the United

			 States is a party.

			

